Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Anila Kethe on April 13, 2021
Please amend the previous examiner’s amendment to the claims (mailed 2/24/2021) as follows:

116.    (Currently Amended) A composition comprising isolated modified lipopolysaccharide (S-LPS) of endotoxic bacteria comprising: O-specific polysaccharide consisting of one or more repeating units, core oligosaccharide and fully O-deacylated lipid A consisting of two acyl residues, which is free of lipopolysaccharides containing lipid A having five acyl residues or six acyl residues.

Status of Claims
	Claims  116, 118-130, 132-133, 135-136, 138-139, 141, 143-151, 153-156, 158-159, 161-162 and 164-183 are allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645